Order entered August 17, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00326-CR

                         NEIL PAUL NOBLE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 4
                            Dallas County, Texas
                    Trial Court Cause No. F18-45998-K

                                      ORDER

      Appellant’s notice of appeal was timely filed in the trial court on May 6,

2021, and the record was due on July 2, 2021. The reporter’s record in this case

has not been filed. By letter dated July 7, 2021, we notified official court reporter

Charon Evans that the reporter’s record had not been filed and directed her to file

the reporter’s record within thirty days. Ms. Evans has not filed the record, nor has

she communicated with the Court. The clerk’s record shows, however, that deputy

reporter Janice Garrett reported the proceedings in this case.
      Therefore, we ORDER deputy court reporter Janice Garrett to file,

WITHIN TWENTY DAYS OF THE DATE OF THIS ORDER, (1) the

reporter’s record, (2) written verification that no hearings were recorded, or (3)

written verification that appellant has not requested the reporter’s record.

      We caution appellant that the failure to request the reporter’s record may

result in the appeal being submitted without the reporter’s record.

      We DIRECT the Clerk to send copies of this order to the Honorable

Dominique Collins, Presiding Judge, Criminal District Court No. 4; Charon Evans,

official court reporter, Criminal District Court No. 4; Janice Garrett, deputy court

reporter; appellant, and the Dallas County District Attorney’s Office, Appellate

Division.


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE